Citation Nr: 0508985	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability, 
classified as degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Northern 
Little Rock, Arkansas, which among other things denied 
service connection for degenerative disc disease of the 
lumbosacral spine.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held in March 2004.  A transcript of 
this hearing is associated with the claims folder.


FINDING OF FACT

A back disability, classified as degenerative disc disease, 
was not shown during active service or during the initial 
post-service year, and there is no competent medical evidence 
relating the veteran's current back disability to service or 
any incident of service origin.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5106, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed June 2001 rating decision and an August 
2003 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to his claim 
for service connection for headaches.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In a letter dated in February 2001, prior to the issuance of 
the rating, the RO notified the veteran of the evidence 
needed to substantiate his claim, and offered to assist him 
in obtaining any relevant evidence.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit additional information to the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  Because the letter predated the rating, it is in 
compliance with the Court's determination in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, 18 Vet. App. 112, (June 24, 2004) (Pelegrini 
II).   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  An attempt to obtain certain private 
medical records cited by the veteran revealed that these were 
unavailable.  The record includes service department records, 
a VA examination, VA records and private medical records 
specified by the appellant.  No current medical examination 
or opinion is required in this case, as there is no 
reasonable possibility that an opinion would substantiate the 
claim.  38 C.F.R. § 3.159(d).

The veteran was also offered the opportunity to appear before 
a member of the Board at a hearing held at the RO and a 
transcript of his hearing testimony is of record. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for a back disorder that began as a result of his 
service.  He alleges that his duties, involving heavy lifting 
while in the service, caused his current problems with his 
back.

Service medical records are silent for any treatment of back 
complaints.  A March 1965 entrance examination showed normal 
findings on examination of his spine and the report of 
medical history did not reflect a history of arthritis or 
rheumatism or any complaints of bone or joint deformity.  His 
February 1969 separation examination showed normal findings 
on examination of the spine. 

Service personnel records do not reflect that the veteran was 
restricted in his duties due to any problems with his back.  
He was noted to have been restricted for disciplinary 
purposes on a number of occasions during service and was 
given correctional hard labor duty for 15 days in January 
1967.  

A July 1984 VA examination made no findings regarding the 
lumbar spine, including on orthopedic examination.  The 
examination centered around complaints of pain and numbness 
in the right foot and the fingertips of the left hand.  The 
diagnoses were of hyperesthesia involving the right foot and 
third and fourth fingers of the left hand.  

The earliest evidence of back problems is not shown until 
August 2000, when he was seen for complaints of back pain, 
said to have been present for more than a year.  He was 
initially assessed with back pain, most likely due to DJD.  
He was assessed with degenerative disc disease (DDD) in L5-S1 
later in August 2000, following X-Rays.  Records through the 
end of 2000 and early 2001 continued to reflect a diagnosis 
of DDD.  A March 2001 X-ray record diagnosed early DDD.  None 
of the records suggest a link between the diagnosed DDD and 
the veteran's service.  

VA treatment records from 2001 to 2003 continue to document 
complaints related to DDD.  A January 2002 treatment note 
gave a history of low back pain.  In March 2002, the veteran 
indicated to the treating physician that there was a 30-year 
history of back pain, with onset reported while carrying 
multiple 2 cylinders in service in 1965.  Also in March 2002, 
the veteran advised the doctor that he felt his back pain 
could be related to shoulder pain, with no history of trauma 
to the shoulder given.  On objective examination he was noted 
to have active range of motion, ESS was normal and no muscle 
spasms were noted.  The impression in March 2002 was early 
DDD.  His back symptoms were shown to be worsening and he was 
placed on a TENS trial in April 2002.  The rest of these 
records through 2003 do not contain an opinion as to the 
etiology of the veteran's DDD of the lumbosacral spine.  

At his Travel Board hearing, the veteran testified that he 
served aboard the U.S.S. Ticonderoga and Yorktown and that 
his duties included welding and involved heavy lifting at 
times.  He testified that he went to sickbay for back 
problems while aboard the U.S.S. Ticonderoga and was placed 
on three days light duty.  He testified that he first saw a 
doctor for his back around 1997.  He indicated that between 
the time he got out of service and 1997, he self medicated 
using over the counter pills.  He testified that he saw a 
private physician in 1997 and noted that attempts to obtain 
his records had been unsuccessful.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and arthritis 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, there is no evidence of any complaints or 
diagnosis concerning the back in service.  His February 1969 
separation examination is noted to have revealed normal 
findings on examination of the spine.  Although the veteran 
reports receiving treatment in service for back problems, 
there is no record of such treatment.  Moreover, the fact 
remains that his service medical records are negative for a 
chronic back disorder.  

Furthermore, there is no evidence that the veteran was 
diagnosed with any arthritis of the lumbosacral spine within 
one year following separation from active duty.  The earliest 
evidence showing a degenerative disc disease problem of the 
spine is not shown until the VA records of August 2000, when 
he was seen for complaints of back pain, said to have been 
present for more than a year.  Therefore, a presumption in 
favor of service connection for degenerative disc disease of 
the lumbosacral spine is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board observes that there is a March 2002 VA medical 
record, which appears to relate a 30-year history of back 
pain, with onset, reported while carrying heavy items in 
service.  This is based entirely on the medical history 
elicited from the veteran.  A transcription of a lay history 
is not transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).  Therefore, the report lacks any 
probative value for the purpose of showing that the veteran 
developed a chronic back disorder in service or that he had 
arthritis of the back within one year following his discharge 
from service.

The Board notes the veteran's argument that his current back 
disorder resulted from service.  The veteran is competent as 
a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In view of the foregoing, therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a lumbosacral disorder classified 
as degenerative disc disease.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


ORDER

Service connection for a back disability, classified as 
degenerative disc disease, is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


